PER CURIAM.
Sehon Chinn was indicted, convicted and sentenced, in the United States District Court for the Southern District of West Virginia, for a violation of Section 320, Title 18, of the United States Code Annotated. The sentence was imposed in 1944 and Chinn is now at Alcatraz. In 1947, Chinn filed in the District Court (1) motion for relief from judgment; (2) motion for leave to withdraw his plea of guilty; (3) motion for the issuance of a writ of habeas corpus ad testificandum. All of these motions were denied by the District Court and the case is now before us on the appeal of Chinn.
Judge Harry E. Watkins, when these motions were denied filed an elaborate opinion in the District Court. That opinion, we think, completely and satisfactorily disposes of the contentions of Chinn and convinces us that this appeal is wholly lacking in merit.
The judgment of the District Court is affirmed.
Affirmed.